Name: Council Regulation (EEC) No 1606/82 of 8 June 1982 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 82 Official Journal of the European Communities No L 183 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1606/82 of 8 June 1982 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regu ­ lation shall be suspended at the level indicated in respect of each of them . Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non ­ existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production, and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , These suspensions shall be valid :  from 1 July to 31 December 1982 for the products listed in Table I ,  from 1 July 1982 to 30 June 1983 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 8 June 1982 . For the Council The President M. EYSKENS No L 183 /2 Official Journal of the European Communities 28 . 6 . 82 ANNEX TABLE I Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 13.03 A V Extract of dewaxed pyrethrum 0 ex 28.04 C III Tellurium 0 ex 28.55 A Phosphides of iron (ferro-phosphorus) containing by weight :  Not less than 68 % and not more than 72 % of iron ,  Not less than 22 % and not more than 26 % of phosphorus ,  Not more than 3 · 5 % of silicon, of which not less than 99 % by weight is of a particle size of less than 20 micro ­ metres ; for the manufacture of varnishes or paints (a) 0 ex 29.01 D VII 1,3-Diisopropylbenzene with a purity of not less than 94 % by weight 0 ex 29.08 A III c) 2-Bromo-6-methoxynaphthalene 0 ex 29.16 A II /.-Malic acid and its salts 0 ex 29.16 D Methyl 5-(2,4-dichlorophenoxy)-2-nitrobenzoate 0 ex 29.21 B II 0,0-Dioctadecyl pentaerythritol ¿ »(phosphite) 0 ex 29.21 B II l,r-Dimethyl-2,2'-oxydiethylene tetraphenyl ¿ » «(phosphite) 0 ex 29.22 D I 3,5-Dichloroaniline with a purity of not less than 99 °/o by weight 0 ex 29.22 D VII N-(l-Ethylpropyl)-2,6 dinitro-3,4-xylidine 7 ex 29.25 B III b) 3,5-Dichloro-N-{ 1 , 1 -dimethylprop-2-ynyl)benzamide 0 ex 29.26 B II c) 1 , 1 ,3 , 3 -Tetramethylguanidine 6 ex 29.31 B Probucol ( INN) 0 ex 29.35 Q /.-Tryptophan 0 ex 29.35 Q 2-Chloro-5-trifluoromethylpyridine 0 ex 29.39 D II Methylprednisolone (INN) 8 ex 30.03 A II b) Cisplatin ( INN) 0 ex 37.02 B Colour negative film of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more, for use in the manufacture of instant picture film packs (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183/3 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 38.03 B Acid activated montmorillonite which , when examined by X-ray powder diffraction , shows four principal lines corresponding to crystal interplane spacing (d values) of 0-44 , 0-40 , 0-33 and 0-25 nm the line corresponding to 0-40 nm being the most intense, for the manufacture of self-copy paper (a) 0 ex 38.08 C Rosin hydrogenated , polymerized , dimerized or oxidized 5 ex 38.19 G Catalysts , in the form of rodlets , having a diameter of not less than 1 · 5 mm and not more than 9 · 5 mm, containing not less than 60 % by weight of diiron trioxide , not less than 8 °/o by weight of dipotassium oxide and not less than 0-5 % by weight of dichromium trioxide 0 ex 38.19 G Catalysts , in the form of granules or rings, having a diameter of not less than 3 mm and more than 10 mm, consisting of silver supported on aluminium oxide , the silver content being not less than 1 0 % and not more than 20 % by weight 0 ex 38.19 G Catalysts consisting of a mixture of oxides on a silicon dioxide support and containing by weight : (a) Not less than 25 % and not more than 40 % of antimony (b) Not less than 5 % and not more than 1 0 % of iron (c) Not less than 0 · 2 % and not more than 1 · 5 % of molybdenum (d) Not less than 0-8 % and not more than 4-0 % of tellurium 0 ex 38.19 X Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 6 -7 ex 38.19 X Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 6 -7 ex 38.19 X Cholic acid and 3 -alpha, 12-&lt;z//&gt;/w-dihydroxy-5- ¿eÃ ­d-cholan-24-oi acid (deoxycholic-acid), crude 0 ex 38.19 X Crude bile acids 0 ex 38.19 X Reaction products containing not less than 65 % by weight of benoxaprofen (INN) 6-5 ex 39.01 C III a) Reflecting polyester sheeting in which glass microspheres are embedded , whether or not in rolls 0 ex 39.01 C III a) Reflecting self-adhesive sheeting made up of more than one layer of polyester, metallized, whether or not in rolls 0 ex 39.01 C V Reflecting polyurethane sheeting, whether or not in rolls 0 ex 39.02 C VI a) Copolymer of maleic anhydride and styrene, whether or not containing a styrene ­ butadiene block copolymer in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VI b) Plates made of a copolymer consisting of maleic anhydride and styrene, also containing styrene-block copolymer, covered on both sides with a sheet of the abovementioned copolymer, modified with butadiene or pigmented 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 183/4 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 39.02 C VII b) Reflecting polyvinyl chloride sheeting, wholly embossed on one side in a regular pyramidal pattern, whether or not in rolls 0 ex 39.02 C XIV a) Copolymer of tetrafluorethylene and hexafluorpropylene compounded with ma ­ terials which are opaque to X-rays and containing not less than 15 % and not more than 30 % by weight of such materials 0 ex 39.02 C XIV a) Terpolymer of ethylene, methyl acrylate and a monomer containing a non ­ terminal carboxy group as a substituent, compounded with silica 12-5 ex 39.07 B V d) Reflecting upe of a width not exceeding 105 mm consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern, heat sealed , in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material , whether or not on rolls 0 ex 51.01 A Yarn of poly(/&gt;-phenyleneterephthalamide) , for uses other than the manufacture of tyres or of products used in the manufacture of tyres (a) 2 ex 56.01 A and ex 59.01 B I Fibres of poly(/&gt;-phenyleneterephthalamide) 2 ex 56.01 A Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid , for uses other than the manufacture of articles falling within Chapters 60 , 61 , 64 and 65 or of materials used in the manufacture of such articles (a) 0 ex 56.01 A Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid and not less than 1 % and not more than 15 % by weight of fibres of poly(/&gt;-phenyleneterephthalamide) 6 ex 58.01 B Carpets, carpeting and rugs , of silk or of waste silk other than noil , of which the pile contains not less than 85 % by weight of silk or waste silk other than noil (b) 18-2 with a maximum of 3-8 ECU/mJ ex 59.03 Bonded-fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man ­ made fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 ex 59.03 Bonded-fibre fabrics, with a thickness of not more than 300 micrometres, of spun ­ bonded polyethylene fibres, with a weight not exceeding 115 g/m2, whether or not in rolls 0 ex 59.08 Knitted or woven fabric coated or covered on one side with artificial plastic ma ­ terial in which are embedded glass microspheres 0 ex 70.20 A Mats of non-textile glass fibres of a weight per square metre of not more than 100 grams and a fibre diameter of not more than seven micrometres 0 ex 81.04 G I Electrolytic manganese of a purity of at least 99 · 7 % by weight, for the pro ­ duction of non-ferrous alloys (a) 0 ex 84.51 A Typewriters with Braille characters 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The Additional Note to Chapter 58 shall apply here. 28 . 6 . 82 Official Journal of the European Communities No L 183/5 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 84.51 A Electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 84.51 A Portable machine for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems, microphone and speaker, equipped with a standard electro-mechanicaf Braille typewriter keyboard and an electro ­ mechanical Braille read-out unit with 20 characters, all contained in a case measuring 24 x 36 x 1 1 cm 0 ex 84.55 C Parts and accessories of electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 84.55 C Opto-electric encoder for electronic typewriters consisting of electronic circuits , a light-emitting diode (LED), a rotating disc with radial openings, a fixed mask and a single chip photovoltaic cell , contained in two plastic shells forming a housing of a size not exceeding 60 x 48 x 16 mm 0 ex 85.03 Dry zinc/carbon batteries of a voltage of not less than 5 · 5 and not more than 6 · 5 and of a size not exceeding 1 1 0 x 90 x 5 mm, for incorporation in film cassettes for instant pictures (a) 0 ex 85.21 A V Digital displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metalized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.21 A V Colour cathode-ray tubes , using shadow mask, in-line technology in which images are displayed on a screen with a useable surface not exceeding 165 x 165 mm for use in electronic flight instrument, warning and systems displays (a) 0 ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm, consisting of a printed cir ­ cuit boaro on which are mounted, under a transparent plastic cover, up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds. Each display consists of a single character with or without a plus or minus sign and/or one or two dots 0 ex 85.21 D II Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm, with a single line of characters , not less than two in number, comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon. Each character is composed of up to eight segments and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm, with a single line of digits , not less than three in number, comprising light-emitting diodes manufactured from gallium-based semi-conduc ­ tor compounds mounted thereon. Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of transparent plastic 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 183/6 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS) of Schottky TTL technology, with a storage capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 9 x 23 mm, with 16 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 14 S 10 24 S 10 24 SA 10 247 A 10 27 S 20 27 S 21 29760 29761 38510 5300 5301 53 S 140 53 S 141 54 S 287 54 S 387 54700 5603 5623 6300 6301 63 S 140 63 S 141 7052 7057 74 S 287 74 S 387 7610 7611 82 S 126 82 S 129 8520 8521 93417 93427 or  other identification markings relating to PROMS complying with the abovementioned description 11-5 28 . 6 . 82 Official Journal of the European Communities No L 183/7 Common Customs Tariff heading No Description Rale of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS) of Schottky TIL technology, with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 12 27 S 13 28 L22 28 LA 22 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 or other identification markings relating to PROMS complying with the abovementioned description 11-5 No L 183/8 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS), with a storage capacity of 4 K. bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing :  an identification marking combinations of figures or combinations : either consisting of one of the following figures and letters or including one of those 18 S 42 3604 7121 18 S 46 3624 7 122 18 SA 42 3625 7 123 18 SA 46 38510 7125 7126 24 S 41 24 SA 41 5340 5341 74 S 472 74 S 473 74 S 474 27 S 15 5348 74 S 475 27 S 26 5349 74 S 476 27 S 27 5350 74 S 477 27 S 28 5351 74 S 572 27 S 29 5352 74 S 573 27 S 30 5353 27 S 31 27 S 32 7640 27 S 33 54 S 472 54 S 473 54 S 474 7641 7642 7643 28 L 42 54 S 475 7644 28 L 45 54 S 476 7645 28 P 42 54 S 477 7647 28 P 45 54 S 572 7648 28 R 45 54 S 573 54740 54741 7649 28 SA 41 82 HS 137 28 S 42 82 HS 147 28 SA 42 5605 28 S 45 5625 28 S 46 82 S 115 28 SA 46 6340 6341 82 S 136 82 S 137 82 S 140 29620 6348 82 S 141 29621 6349 82 S 142 29622 6350 82 S 146 29623 6351 82 S 147 29624 6352 29625 6353 29626 93438 29627 HM 6641 7054 7059 93448 93452 93453 or  other identification markings abovementioned description relating to PROMS complying with the 0 28 . 6 . 82 Official Journal of the European Communities No L 183 /9 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable , non-erasable , read only memories (PROMS), with a storage ca ­ pacity of 8 K bits , in the form of a monolithic integrated circuit, contained in ahousing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 24 S 81 6380 82707 24 SA 81 6381 82708 24 S 86 82 LS 180 82 LS 181 7050 82 S 180 27 S 180 82 S 181 27 S 181 82 S 182 7127 82 S 183 7128 82 S 184 28 L 85 7129 82 S 185 28 L 86 7130 82 S 2708 28 P 85 7131 87 S 180 28 R 85 7132 87 S 181 28 S 2708 87 S 184 28 S 85 87 S 185 28 S 86 74 LS 478 87 S 186 28 SA 86 74 S 2708 87 S 187 74 S 454 74 S 455 29623 74 S 478 93450 29630 74 S 479 93451 29631 93460 29632 93461 29633 7608 93465 29634 7680 93466 29635 7681 93 L 450 29636 7684 93 L 451 29637 7685 29650 7686 29651 7687 9460 29652 7688 29653 7689 3628 77 S 180 77 S 181 77 S 184 5380 77 S 185 5381 77 S 186 54 LS 478 77 S 187 54 S 2708 54 S 454 54 S 455 TBPS81M 54 S 478 54 S 479 or  other identification markings relating to PROMS complying with the abovementioned description 0 No L 183/ 10 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS), with a storage ca ­ Cacity 4 K bits, in the form of a monolithic integrated circuit, contained in aousing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : TBP 28 L 166 TBP 28 P 166 TBP 28 R 166 TBP 28 S 166 29681 29681 A 29683 29683 A 3636 3636-1 M 36 36 HM 76 16-5 DM 77 S 190 DM 77 S 191 MM 82 S 190 SM 82 S 190 S 82 S 190 MM 82 S 191 SM 82 S 191 N 82 S 191 S 82 S 191 DM 87 S 190 DM 87 S 191 93 510 C 93 510 M 93 511 C 93 511 M 7134 7136 7138 HM 76 HM 76 HM 76 HM 76 HM 76 160-2 160-5 161-2 161-5 16-2 or other identification marking relating to PROMS complying with the above ­ mentioned description 4 ex 85.21 D II Electronic, programmable, read only memories (EPROMS) UV erasable, with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2564 2764 68 L64 68764 68 A 764 68 L 764 68766 or other identification markings relating to EPROMS complying with the abovementioned description 0 28 . 6 . 82 Official Journal of the European Communities No L 183/ 11 Common Customs Tariff heading No Description Rate of autonomous duty ( °/o ) ex 85.21 D II Static random access memories of N-MOS technology (N-MOS Static RAMS), with a storage capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 7714 8101 8102 8111 9101 91 L 01 9102 91 L 02 9111 91 L 11 9112 91 L 12 M 120 2101 21 H 01 2102 21 L 02 2111 21 H 11 2112 21 H 12 2115 21 L 15 2125 21 L 25 2148 TMM 313 6508 6810 68 A 10 68 B 10 or other identification markings relating to N-MOS Static RAMS complying with the abovementioned descriptions 0 ex 85.21 D II Static random access memories of N-MOS technology (N-MOS Static RAMS), with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 4008 4118 PD 421 4801 8104 8108 8112 8114 8185 or other identification markings relating to N-MOS Static RAMS complying with the abovementioned description 0 No L 183/ 12 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Static random access memories of N-MOS technology (N-MOS Static RAMS), with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with 24 connecting pins , and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : TMM 2016 2128 3528 TMS 4016 4802 58725 8128 or  other identification markings relating to N-MOS Static RAMS complying with the abovementioned description 6 ex 85.21 D II Static random access memories of N-MOS technology (N-MOS Static RAMS), with a storage capacity of 16 K x 1 bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 X 39 mm, with 20 or 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2167 IMS 1400 58757 8167 other identification markings relating to N-MOS Static RAMS complying with the above description 0 ex 85.21 D II Random access memories of emitter coupled logic technology (ECL RAMS), with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 11 x 31 mm, with 20 connecting pins , and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : F 10480 100480 or other identification markings relating to ECL RAMS complying with the abovementioned description 0 28 . 6 . 82 Official Journal of the European Communities No L 183/ 13 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Static random access memory of TTL technology (TTL SRAM), with a storage capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 30 mm, with not more than 22 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2205 93412 2510 93 L 412 2511 93415 74 LS 214 93 L 415 74 LS 215 93422 74 LS 314 93 L 422 74 LS 315 93425 74 S 207 93 F 425 74 S 208 93 L 425 74 S 214 74 S 314 or  other identification markings relating to TTL Static RAMS complying with the abovementioned description 0 ex 85.21 D II Single-chip microcomputer, in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of 4 bits plus a read only memory (ROM) with a capacity of not less than 18 K bits and not more than 65 K bits and a random access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : CD 3200 to 3299 TMC 0270 to 0279 TMC 0500 to 0599 TMC 0980 to 0989 TMC 1500 to 1599 TMC 1980 to 1999 TP 0310 to 0329 TP 0450 to 0459 TP 0480 to 0489 TP 0500 to 0599 or 0 ex 85.21 D II  other identification markings relating to microcomputers complying with the abovementioned description Single-chip microcomputer, in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of 8 bits , a 12 bit timer, an internal clock, a read only memory (ROM) with a capacity of 32 K bits and a random access memory (RAM) with a capacity of 1 K bit, with 48 input/output gates and contained in a housing whose exterior dimensions do not exceed 16-5 x 42 mm, with 64 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures and letters or including this combination : PD 7801 or  other identification markings relating to microcomputers complying with the abovementioned description 10 No L 183/ 14 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II P-MOS 12/24-hour clock circuit, incorporating an elapsed time facility, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 53 x 14 mm, with 40 connecting pins, for the manu ­ facture of instrument panel clocks and clocks of a similar type for vehicles (a), and bearing :  an identification marking either consisting of the following combination of figures and letters or including this combination : MM 53124 or  other identification markings relating to clock circuits complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit, consisting of eight independent elements capable of controlling the eight segments and/or characters of fluorescent or gas discharge displays, contained in a housing whose exterior dimensions do not exceed 7 x 23 mm, with 18 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the abovementioned description 0 ex 85.21 D II Programmable, non-erasable, logic circuit (Field Programmable Logic Array) of TTL Schottky technology, with 48 AND functions and eight OR functions and 16 inputs , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with 28 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 82 S 100 82 S 101 93458 93459 or  other identification markings relating to programmable logic arrays complying with the abovementioned description 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183 / 15 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, logic circuit (Field Programmable Gate Array) of bipolar technology, in the form of a monolithic integrated circuit with AND/ NAND functions, containing 16 inputs and nine outputs, contained in a housing whose dimensions do not exceed 17 x 39 mm, with 28 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 82 S 102 82 S 103 or  other identification markings relating to programmable gate arrays complying with the abovementioned description 0 ex 85.21 D II Arithmetic-logic unit of H-MOS technology, in the form of a monolithic integrated circuit, consisting of one 32 bit register, one 24 bit register, one 4 bit register, twelve 1 bit registers , two 16 x 24 bit service memories , one logic network performing arithmetic and logic operations, decodifying logic, an error detection and management logic, one 8 bit counter, and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins, and bearing :  the identification marking ALU 0486 or  other identification markings relating to arithmetic-logic units complying with the abovementioned description 0 ex 85.21 D II Sequence control circuit of H-MOS technology, in the form of a monolithic integrated circuit, consisting of one 32 bit register, three 16 bit registers , one 16 x 16 bit service memory, one 7 x 17 bit last in first out (LIFO) memory, one adder circuit, decodifying logic, priority logic, error detection and management logic, one 16 bit multiplexer, one 8 bit counter and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins, and bearing :  the identification marking CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description 0 ex 85.21 D II Logic control circuit of H-MOS technology in the form of a monolithic integrated circuit consisting of one 7 bit register, three timers , one multiplexer, sequential and combining networks intended to perform control operations, decodifying logic, error detection and management logic and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins, and bearing :  the identification marking MIC 0482 or  other identification markings relating to logic control circuits complying with the abovementioned description 0 No L 183/ 16 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Amplifier, in the form of a monolithic integrated analog circuit, contained in a housing whose dimensions do not exceed 3-56 x 3-56 x 1-65 mm, with not more than 10 connecting pins , for use in products falling within subheading 90.19 Bla), and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : V 35 C 05 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 90.19 A III Vascular prostheses 0 ex 90.19 B I Receivers for hearing aids, contained in a housing whose external dimensions , excluding connecting points , do not exceed 6-5 x 4-5 x 3-2 mm 0 ex 90.19 B II Reading appliances for the blind, in which a miniature camera using photo ­ transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 ex 90.20 Apparatus for the irradiation of biological samples incorporating permanently shielded caesium 137 radioactive sources , an exposure chamber whose volume does not exceed 930 cubic centimetres , an electrically driven turntable and a digital timer 0 ex 98.10 B Flint wheels , whether or not with guard wheels , for use in the manufacture of non-refillable gas-fuelled pocket lighters (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183 / 17 TABLE II Description Common Customs Tariff heading No Rate of autonomous duty (%) Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 Helium Tellurium dioxide Chromium dioxide Lithium hypochlorite Potassium hydrogenperoxomonosulphate ex 27.13 B II ex 28.04 B ex 28.13 IJ ex 28.21 ex 28.31 C ex 28.38 C ex 28.39 A ex 28.40 B II ex 28.42 A VI Potassium nitrite for the manufacture of cooling and cutting fluids used in the working of metal or metal carbides (a) pentaCalcium hydroxide tris(orthophosphate) for use in non-ferrous metal ­ lurgy (a) Lithium carbonates not corresponding to the following specifications :  In the form of white powder  Containing 98-5 % or more of Li2C03 and : 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0  Less than 2 ppm of arsenic  Less than 200 ppm of calcium  Less than 200 ppm of chlorides  Less than 20 ppm of iron  Less than 150 ppm of magnesium  Less than 20 ppm of heavy metals  Less than 300 ppm of potassium  Less than 300 ppm of sodium  Less than 200 ppm of sulphates Sodium borates , anhydrous Potassium permanganate Calcium wolframate, for the manufacture of ferro-alloys or deca-ammonium 41-oxododecawolframate (ammonium paratungstate) ( a) Hydrotalcite (INN) /efra-Aluminium nonamagnesium dicarbonate hexacosahydroxide hepta hydrate Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof, enriched in deuterium, mixtures and solutions containing these products (EURATOM) 28.46 A I b) ex 28.47 C ex 28.47 F ex 28.48 B III ex 28.48 B III 28.51 A ex 28.57 A ex 28.57 B ex 29.01 C I Silane (silicon hydride) Manganese nitride containing not more than 8 % of nitrogen by weight beta-Pinene (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 183 / 18 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) Vinyltoluenes Tricyclo[8.2.2.24 &gt;7 ] hexadeca- 1 ( 1 2 ), 4 ,6 , 1 0 , 1 3,1 5-hexaene Carbon tetrafluoride (tetrafluoromethane) 1 ,2,3-Trichloropropenes Vinyl bromide 1 ,2-Dibromoethane Bromochloromethane l,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo[12.2.1.1 . 6&gt;9 .02 &gt; 13 .05 &gt; 10] octadeca-7,15-diene, for use in the manufacture of polyamide (a) Dichlorotricyclo[8.2.2.24 &gt;7 ]hexadeca- 1 ( 1 2),4 ,6 , 10,13,1 5-hexaene, mixed isomers Tetrachlorotricyclo[8.2.2.24 '7]hexadeca-l(12),4,6,10,13,15-hexaene , mixed isomers ex 29.01 D VII ex 29.01 D VII ex 29.02 A I ex 29.02 A II b) ex 29.02 A III ex 29.02 A III ex 29.02 A V ex 29.02 B ex 29.02 C ex 29.02 C ex 29.03 A ex 29.03 B II ex 29.03 B II ex 29.03 B II ex 29.03 B II ex 29.03 C I ex 29.04 A III a) ex 29.04 C I ex 29.04 C I ex 29.04 C V ex 29.05 A II ex 29.06 A IV ex 29.06 B V ex 29.06 B V ex 29.06 B V ex 29.07 C III 0 0 0 0 0 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Methanesulphonic acid Nitromethane 1-Nitropropane 2-Nitropropane Nitroethane Methanesulphonyl chloride 2-Methylpropan-2-ol(ferf-butyl alcohol), with a purity of not less than 90 % but not more than 96 % by weight Butane- 1,3-diol 2,4 ,7,9-Tetramethyldec-5-yne-4 ,7-diol 2,2-5w(bromomethyl)propanediol ( + )-Menthol 2-Isopropylphenol 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol , not less than 98 % pure 6,6',6"-Tri - ferf-butyl-4,4',4"-( 1 -methylpropan- 1 -yl-3-ylidene)tri -m-cresol , whether or not containing toluene of crystallization 2,5-Di(fert-pentyl)hydroquinone 2,4-Dinitro-6-octylphenol (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183/ 19 Common Customs Tariff heading No Description Rate of autonomous duty (%) Bis(phenoxyphenoxy)benzene, mixed isomers Sodium 4-(2-methylallyloxy)benzenesulphonate 1 .2-Epoxybutane 5-Methylhexan-2-one 3.3-Dimethylbutanone Refined natural bornan-2-one(camphor) 3 - beta-Hydroxy- 16-d/po&lt;i-methylpregn-5-en-20-one 1 1 - alpha, 1 7,2 1 -Trihydroxy- 1 6- peta-methylpregna- 1 ,4-diene-3,20-dione 4-Methoxy-4-methylpentan-2-one 1 ,4-Naphtoquinone 1 -Chloro-3,3-dimethylbutanone 16-a//&gt;A&lt;j,17- «//&gt; ¿M-Epoxy-20-oxopregn-5-en-3-Ã ­&gt;eta- acetate 1 1 - alpha, 1 7 -alpha,! 1 -Trihydroxy- 1 6-d/p «rt-methyl-5-d//&gt;oa-pregnane-3,20-dion 21 -acetate 1 l-(toluene-4-sulphonate) 20-Oxopregna-5,16-dien-3- £eta-yl acetate ex 29.08 A III c) ex 29.08 A III c) ex 29.09 B ex 29.13 A I ex 29.13 A I ex 29.13 B I b) ex 29.13 D I b) ex 29.13 D I b) ex 29.13 E ex 29.13 F ex 29.13 G II ex 29.14 A II c) 4 ex 29.14 A II c) 4 ex 29.14 A II c) 4 ex 29.14 A XI ex 29.14 B IV b) 29.15 A IV a) ex 29.15 B ex 29.15 C III ex 29.15 C III ex 29.15 C III ex 29.15 C III ex 29.15 C III ex 29.16 A VIII a) ex 29.16 B VI ex 29.16 B VI ex 29.16 D ex 29.16 D ex 29.19 C 2,2'-Ethylenedioxydiethyl p «(2-ethylbutyrate) 0 0 7 0 0 0 6 0 0 0 0 6 9 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 5 Butyl perchlorocrotonate Azelaic acid and sebacic acid l,4,5,6)7,7-Hexachloro-8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride (chlorendic anhydride) Benzene- 1 ,2 , 4 -tricarboxylic acid Benzene- 1 ,2 ,4-tricarboxylic acid 1,2-anhydride Tetrachlorophthalic anhydride Benzyl 3-isobutyryloxy-l-isopropyl-2,2-dimethylpropyl phthalate Tetrabromophthalic anhydride 2,2-5 «(hydroxymethyl)propionic acid Octadecyl-3-(3,5-di-ierf-butyl-4-hydroxyphenyl)propionate Pentaerythritol tetrakis[3-(3,5-di-ferf-butyl-4-hydroxyphenyl)propionate] Dinoprostone (INN) Alprostadil (INN) 2,2-Bis(chloromethyl)trimethylene tetrakis(2-chloroethyl) p «(phosphate) No L 183/20 Official Journal of the European Communities 28 . 6 . 82 5 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 29.19 C and ex 38.19 X Tetrakis(2-chloroethyl) ethylene ¿ ¿ ¿(phosphate) 5 ex 29.22 A III feri-Butylamine 0 ex 29.22 A III 1 , 1 , 3 , 3 -Tetramethylbutylamine 0 ex 29.22 B II N,N,N',N'-Tetrabutylhexamethylenediamine 0 ex 29.22 E II 1 , 8-Naphthylenediamine 0 ex 29.22 E II m-Phenylenebis(methylamine) 0 ex 29.23 A II Dinoprost(INN), Trometamol salt (INN) 0 ex 29.23 A II ( + )-4-Dimethylamino-3-methyl- 1 ,2-diphenylbutan-2-ol 0 ex 29.23 A II 1 -Deoxy- 1 -(octylamino)-D-glucitol 0 ex 29.23 B II Dobutamine (INN) and its salts 0 ex 29.23 C Ketamine hydrochloride ( INNM) 0 ex 29.23 D V Tranexamic acid (INN) 0 ex 29.23 D V beta-Alanine 0 ex 29.23 E 4-(2-Hydroxy-3-isopropylaminopropoxy)-2,3,6-trimethylphenyI-acetate 0 ex 29.23 E Methyldopa (INN) 0 ex 29.23 E Diethyl- 1 , 3-benzodioxol-5-ylaminomethylenemalonate 0 ex 29.23 E 6-Acetyl-l ,3-benzodioxol-5-ylammonium chloride 0 ex 29.23 E Levodopa (INN) 0 ex 29.23 E Nadolol (INN) 0 ex 29.25 A II N-Acetyl - DL-valine 0 ex 29.25 A II (3-Methacrylamidopropyl)trimethylammonium chloride 0 ex 29.25 A II 2-Acrylamido-2-methylpropanesulphonic acid 0 29.25 B II a) PhÃ ©nobarbital (INN) and its salts 11 ex 29.25 B II c) Barbituric acid 0 ex 29.25 B III b) 2'-Benzoyl-4'-chloro-Ar-(2-hydroxypropyl)glycinanilide 0 ex 29.25 B III b) Bendiocarb (ISO) 0 ex 29.27 ( ) -N- (alpha-Cya.no- 4-hydroxy-3 -methoxy- alpha-methylphenethy1)acetamide 0 ex 29.27 2-(3-Phenoxyphenyl)propiononitrile 0 28 . 6 . 82 Official Journal of the European Communities No L 183/21 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 29.27 Octocrilene (INN) 0 ex 29.29 20-Hydroxyiminopregna-5,16-dien-3-yl acetate 0 ex 29.29 Carbidopa (INN) 0 ex 29.29 Robenidine hydrochloride (INNM) 0 ex 29.29 N,N-Diethylhydroxylamine 0 ex 29.29 3,3'-Z?zÃ ­(3,5-di- /erÃ ­-butyl-4-hydroxyphenyl)-./V,A r-bipropionamide 0 ex 29.30 0, 0-ifo(4- /erÃ ­-butylphenyl) N-cyclohexylphosphoramidothioate 0 ex 29.30 Methyl isocyanate 9 ex 29.30 Methylenedicyclohexyl di-isocyanate, mixed isomers 0 ex 29.31 B 2-Methyl-2-(methylthio)propionaldehyde oxime 0 ex 29.31 B Thiophenol 0 ex 29.31 B Tolnaftate (INN) 0 ex 29.31 B 2,2'-Thiodiethyl bis[3-(3,5-di-fer*-butyl-4-hydroxyphenyl)propionate] 0 ex 29.31 B and ex 38.19 X Biosynthetic peptide having the structure of the 'A' chain of human insulin , in the form of a salt of the S-sulpnonate derivative 0 ex 29.31 B 4,4'-Sulphonyldiphenol with a purity of not less than 99 · 5 % by weight 0 ex 29.34 C Crystalline dimethyltin dichloride in the form of powder, for the production of goods falling within Chapter 70 (a) 0 ex 29.34 C 2-Chloroethylphosphonic acid 7 · 6 ex 29.34 C 2-Diphenylphosphinobenzoic acid 0 ex 29.35 Q 2-Benzotriazol-2-yl-4-(l,l,3,3-tetramethylbutyl)phenol 0 ex 29.35 Q 2-Benzotriazol-2-yl-/&gt;-cresol 0 ex 29.35 Q 2,6-Di-ierf-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-yl-amino]phenol 0 ex 29.35 Q and ex 30.03 A II b) Butorphanol (INN) and its salts 0 ex 29.35 Q ( )- 1 -/ert-Butylamino-3-(4-morpholino- 1 ,2,5-thiadiazol-3-yloxy)propan-2-ol 0 ex 29.35 Q Clotiazepam (INN) 0 ex 29.35 Q 1 ,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 0 ex 29.35 Q 2,4-Di-Ã ­erÃ ­-butyl-6-(5-chlorobenzotriazol-2-yl)phenol 0 ex 29.35 Q Carpipramine dihydrochloride (INNM) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 183/22 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 29.35 Q 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol 0 ex 29.35 Q 1 -Ethyl- 1 ,4-dihydro-4-oxo[ 1 ,3]dioxolo[4,5-g]cinnoline-3-carbonitrile 0 ex 29.35 Q Diphemanil metilsulphate (INN) 0 ex 29.35 Q Orazamide (INN) 0 ex 29.35 Q (25 /?)-Spirost-5-en-3- ¿&gt;eÃ ­&lt;i-ol(diosgenin) and its esters 0 ex 29.35 Q 4-Nitrobenzyl 7-amino-3-chloro-8-oxo-5-thia-l-azabicyclo[4.2.0]oct-2-ene-2 ­ carboxylate and its salts 0 ex 29.35 Q Azatadine dimaleate (INNM) 0 ex 29.35 Q Amprolium hydrochloride (INNM) 0 ex 29.35 Q 2-(4-Pyridyl)ethanesulphonic acid 0 ex 29.35 Q Prifinium bromide (INN) 0 ex 29.35 Q Glucurolactone (INN) 0 ex 29.35 Q 2-Chlorodibenz[Ã /][l ,4]oxazepin- 1 1 ( 10//)-on 0 ex 29.35 Q 2,3 ,5 ,6-Tetrachloropyridine 0 ex 29.35 Q Diltiazem hydrochloride (INNM) 0 ex 29.35 Q (6Ã ,7/?)-3-Acetoxymethyl-7-[(Ã )-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia ­ Ã ¬-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 0 ex 29.35 Q and ex 30.03 A II b) Buspirone hydrochloride (INNM) 0 ex 29.35 Q and ex 30.03 A II b) Encainide hydrochloride (INNM) 0 ex 29.35 Q 5-Bromopyrimidine 0 ex 29.35 Q Minoxidil (INN) 0 ex 29.35 Q Triazolam (INN) 0 ex 29.35 Q and ex 38.19 X Biosynthetic peptide having the structure of the 'B' chain of human insulin, in the form of a salt of the S-sulpnonate derivative 0 ex 29.35 Q Diazoxide (INN) 0 ex 29.35 Q (6Ã ,7Ã )-7-Amino-3-(5-methyl- 1 ,3,4-thiadiazol-2-ylthiomethyl)-8-oxo-5-thia- 1 - azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts 0 ex 29.35 Q Tolmetin sodium (INNM) 0 ex 29.35 Q Captopril (INN) 0 ex 29.35 Q Flunixin meglumine (INNM) 0 28 . 6. 82 Official Journal of the European Communities No L 183/23 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 29.36 Quinethazone (INN) 0 ex 29.36 Sulfaguanidine (INN) 0 ex 29.36 Sulfathiazole (INN) 0 ex 29.36 4-Chloro-5-sulphamoylanthranil-o-toIuidide 0 ex 29.38 A Nicotinic acid (INN) 0 ex 29.38 B II Panthenol (INN) 0 ex 29.38 B III Folic acid (INN) 0 ex 29.38 B V Nicotinamide (INN) 0 ex 29.39 C I Serum gonadotrophin (INN) 0 ex 29.39 D II Betamethasone 17,21-dipropionate (INNM) 0 ex 29.39 D II Triamcinolone hexacetonide (INN) 6-6 ex 29.39 D II Diflorasone di(acetate) (INNM) 0 ex 29.39 E Calcitonin (INN), salmon-type and its salts 0 ex 29.39 E Prasterone (INN) 0 ex 29.39 E Calcitonin (INN), porcine 0 ex 29.41 D Purified mixture of glycosides from the fermentation of Streptomyces avermitilis 0 ex 29.42 C VII Pilocarpine hydrochloride 0 ex 29.42 C VII Pilocarpine nitrate 0 ex 29.42 C VII (22R,25Rj-Tomat-5-enin-3-beta-o\ (Solasodine) 0 ex 29.42 C VII Vindesine sulphate (INNM) 0 ex 29.43 B Ribose 0 ex 29.43 B Sucralfate (INN) 0 ex 29.44 A Epicillin (INN) 0 ex 29.44 A and Piperacillin sodium (INNM) ex 30.03 A II a) 1 0 ex 29.44 C and Amikacin (INN) and its salts n ex 30.03 A II b) u ex 29.44 C Amphotericin B (INN) 0 ex 29.44 C Minocycline mono-hydrochloride dihydrate (INNM) 0 ex 29.44 C Clindamycin (INN) and its salts and esters 0 No L 183/24 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 29.44 C Spectinomycin dihydrochloride pentahydrate (INNM) 0 ex 29.44 C Gentamicin (INN) and its salts 0 ex 29.44 C Nystatin (INN) 0 ex 29.44 C and ex 30.03 A II b) Bleomycin sulphate (INNM) 0 ex 29.44 C Sisomicin sulphate (INNM) 0 ex 29.44 C Spectinomycin sulphate (INNM) 0 ex 29.44 C Tobramycin (INN) and its salts 0 ex 29.44 C Lincomycin (INN) and its salts and esters , for the manufacture of products falling within heading No 30.03 (a) 0 ex 29.44 C Monensin (INN) and its salts 0 ex 29.44 C Cefaclor (INN) and its hydrates , salts and esters 0 ex 29.44 C Fumagillin dicyclohexylammonium (INN) 0 ex 29.44 C Netilmicin sulphate (INNM) 0 ex 29.44 C Dibekacin sulphate (INNM) 0 ex 29.44 C Cefoxitin sodium (INNM) 0 ex 29.44 C CÃ ©fradine (INN) 0 ex 29.44 C Cefamandole (INN) and its salts and esters 0 ex 29.44 C Cefazolin (INN) and its salts 0 ex 29.44 C (6/?,7 /?)-7-[2-Carboxy-2-(4-hydroxyphenyl)acetamido]-7-methoxy-3-(l-methyl ­ 1 //-tetrazol-5-ylthiomethyl)-8-oxo-5-oxa- 1 -azabicyclo[4.2.0]oct-2-ene-2 ­ carboxylic acid and its salts and esters 0 ex 29.44 C Josamycin (INN) 0 ex 29.44 C Josamycin propionate (INNM) 0 ex 29.45 Potassium fert-butoxide 0 ex 30.01 A Bovine livers for organotherapeutic purposes, dried 0 ex 30.01 B II Extracts of liver of bovine animals 0 ex 30.01 B II Extracts of suprarenal glands 0 ex 30.01 B II and ex 90.19 A III Bioprosthetic heart valves 0 ex 30.02 A Tetanus immunoglobulin 0 ex 30.02 A Anti-tetanus immunoplasma 0 ex 30.02 A German measles immunoplasma 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provision . 28 . 6 . 82 Official Journal of the European Communities No L 183/25 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 30.02 A Mumps immunoplasma 0 ex 30.02 A Whooping-cough immunoplasma 0 ex 30.02 A Rabies immunoplasma 0 ex 30.03 A II b) and B II b) Human albumin, whether or not in solution 0 ex 30.03 A II b) and B II b) Human fibrinogen 0 ex 30.03 A II b) and B II b) Preserved serum prepared on a basis of human blood 0 ex 30.03 A II b) and B II b) Anti-haemophilic globulin and anti-P(D)-globulin derived from human blood 0 ex 30.03 A II b) Mixture of oestrogens of equine origin , in powder form 0 ex 30.03 A II b) Mitomycin (INN) 0 ex 30.03 B II b) Gamma-globulin, in solution, derived from human blood 0 ex 30.03 B II b) Lyophilized gamma-globulin derived from human blood 0 32.01 A I Tanning extracts of wattle (mimosa) 0 ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 ex 32.01 A IV Tanning extracts of eucalyptus 3-2 ex 32.07 B Inorganic colouring matter preparations mentioned in Note 3 to Chapter 32, in hollow polyurethane spheres having a diameter of less than 200 micrometres 0 ex 32.08 D Glass in the form of flakes of a length not less than 0 · 1 mm and not more than 3 · 5 mm of a thickness not less than two and not more than five micrometres 0 ex 32.09 A II and ex 39.01 C V Polyurethane of 2,2'-(feri-butylimino)diethanol and 4,4'-methylenedi(cyclohexy ­ lisocyanate), dissolved in N, AAdimethylaceteamide, with a copolymer content of not less than 48 % by weight 0 ex 32.09 A II and ex 39.02 C XIV a) Copolymer of / »-cresol and divinylbenzene, dissolved in N,N-dimethylacetamide, witn a copolymer content of not less than 48 % by weight 0 ex 35.07 Bromelains (INN) 0 ex 35.07 Mixture of streptokinase (INN) and streptodornase (INN) 0 ex 35.07 Peroxidase 0 38.07 A Gum spirits of turpentine 3 38.07 B Spirits of sulphate turpentine ; crude dipentene 3 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil (excluding 'pine oils' not rich in terpineol) 3 No L 183/26 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 38.08 C Hydroabietyl alcohol 0 ex 38.19 G Catalysts , consisting essentially of diphosphorus pentaoxide on an inert support 0 ex 38.19 G Catalysts, in the form of spherical grains, with a diameter of not less than 1 · 4 mm and not more than 1 · 8 mm, consisting of boron trifluoride on an aluminium oxide support 0 ex 38.19 G Catalysts , in the form of rodlets , having a length of not more than 5 · 0 mm and a diameter of not more than 3 · 6 mm, consisting of copper oxide and dichromium trioxide 0 ex 38.19 G Catalysts , consisting of copper chloride, supported on aluminium oxide, for the preparation of dichloroethane ethylene, hydrochloric acid and oxygen , with a sur ­ face area of less than 90 mVg (a) 0 ex 38.19 G Catalysts , consisting of chromium trioxide, fixed on a silicon dioxide support, with a pore volume, as determined by the nitrogen absorption method , of not less than 2 cmVg 0 ex 38.19 G Catalysts , in the form of rodlets , having a length of not less than 3 mm and not more than 6 mm, and a diameter of not more than 3 · 8 mm, consisting of not less than 18 % and not more than 21 % by weight of dichromium trioxide, and not less than 78 °/o and not more than 81 % by weight of aluminium oxide 0 ex 38.19 G Catalysts , in the form of granules, consisting of a mixture of oxides on a carrier of aluminium oxide and containing, by weight :  Not less than 12 % and not more than 20 % of nickel ,  Not less than 5 % and not more than 10 % of copper,  Not less than 0 · 5 % and not more than 1 · 5 % of manganese The pore volume is not less than 0-25 cmVg and not more than 0-95 cmVg and the apparent specific gravity is not less than 0 · 5 and not more than 1-25 0 ex 38.19 G Catalysts , in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres, consisting of a mixture of oxides on a carrier of magnesium silicate and containing, by weight :  Not less than 20 % and not more than 35 % of copper,  Not less than 2 % and not more than 3 % of bismuth The catalyst has an apparent specific gravity of not less than 0-2 and not more than 1 · 0 0 ex 38.19 G Catalysts , in powder form, consisting of a mixture of titanium trichloride andaluminium chloride, containing not less than 20 % and not more than 25 % by weight of titanium and not less than 60 % and not more than 72 % by weight of chlorine, for manufacture of polypropylene or propylene copolymers (a) 0 ex 38.19 K Sintered magnesite mixed with small quantities of mineral oils 0 38.19 V Crude calcium tartrate 3-5 ex 38.19 X Lyophilized extract of the blood cells of the crab Limulus polyphemus (Lyophilized Limulus amebocyte lysate) 0 ex 38.19 X Calcined bauxite (refactory grade) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183/27 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 38.19 X Diosgenin crude 0 ex 38.19 X 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 38.19 X Mixtures of x-butyl-4,4'-isopropylidenediphenol and x,x'-dibutyl-4,4'- isopropylidenediphenol 0 ex 38.19 X Mixture of nitromethane and 1,2-epoxybutane 4 ex 38.19 X Reaction products containing not less than 55 % by weight of 2-(2-/&gt;-chloro ­ phenylbenzoxazol-5-yl) propiononitrile 0 ex 38.19 X Residues of manufacture containing not less than 40 % by weight of 11 - beta, 1 7,20,2 1 -tetrahydroxy-6-methylpregna- 1 ,4-dien-3-one-2 1 -acetate 0 ex 38.19 X Intermediate products from the manufacture of monensin salts 0 ex 38.19 X Tetramethylammonium hydroxide dissolved in methanol 0 ex 38.19 X Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarim, whether or not dried 0 ex 38.19 X Dibutylmagnesium dissolved in organic solvents to a concentration of less than 28 % by weight 0 ex 38.19 X Flame retardant reaction products of acetaldehyde, ethylene oxide and phos ­ phorus trichloride containing by weight :  Not less than 14 % and not more than 16 % of phosphorus,  Not less than 27 % and not more than 33 % of chlorine 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % and not more than 22 % by weight 0 ex 39.01 A Colestipol hydrochloride (INNM) 0 ex 39.01 C II a) Polycondensation products of formaldehyde and a mixture of toluene-2-sul ­ phonamide and toluene-4-sulphonamide 0 ex 39.01 C III a) Film base, in rolls , of polyethylene terephthalate, for cinematography or photography (including radiography) 8 ex 39.01 C III a) Reflecting polyester sheeting, embossed in a regular pyramidal pattern, whether or not in rolls 0 ex 39.01 C III b) and ex 39.03 B II b) 2 , B III b) 4 aa) and B IV b) 4 aa) Waste and scrap of photographic (including cinematographic) and X-ray film 0 ex 39.01 C III b) Waste and scrap of polyester sheets coated with tungsten compounds 0 ex 39.01 C III b) Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4'- isopropylidenediphenol 0 ex 39.01 C V Polyurethane polymers in one of the forms mentioned in Note 3 (a) to Chapter 39, based on a mixture of 2-methyl and 4-methyl-m-phenylene di-isocyanates and branched chain triols with an average molecular weight of not less than 6 000, and containing terminal epoxy groups 10 No L 183/28 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 39.01 C VII Polyimide sheet and strip, whether or not in rolls 0 ex 39.01 C VII Polyethylene oxide having a molecular weight of not less than 4 000 000 8 ex 39.01 C VII Poly[oxy(2,6-dibromo- 1 ,4-phenylene)] for use in the manufacture of polyamide (a) 0 ex 39.01 C VII Poly(oxy- 1 ,4-phenylenesulphonyl - 1 ,4-phenyleneoxy- 1 ,4-phenyleneisopropylidene ­1,4-phenylene), in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.01 C VII a//&gt;Aa-4-Hydroxybutyl-omega-hydroxypoly(oxytetramethylene 0 ex 39.01 C VII Liquid poly(oxypropylene) with 3-(3-[2-[2-(2-mercaptoethoxy)ethoxy]ethylthio] propoxycarbonylamino)-/&gt;-tolylcarbamoyloxy as the end group 0 ex 39.02 A Membranes , consisting of a woven textile fabric , coated on both sides , with a copolymer of poly(tetrafluoroethylene) and poly[oxy(perfluorpropylene)] with carboxylic acid ena groups , whether or not in rolls 0 ex 39.02 A Membranes, consisting of a woven fabric of which one side is coated , with a copolymer of poly(tetrafluoroethylene) and poly[oxy(perfluoropropylene)] with carboxylic acid end groups, and the other side is coated with the same copolymer but with sulphonic acid end groups , whether or not in rolls 0 ex 39.02 C I b) Transparent polyethylene film which will split longitudinally when stretched at right angles to its length, and having a density of not less than 0 · 925 gm/cc and yielding not less than 7 g/m2 and not more than 19 g/m\ for the manufacture of typewriter ribbon or similar ribbon (a) 0 ex 39.02 C II Microporous polytetrafluoroethylene film , not less than 30 cm in width and weighing not more than 22 · 4 g/m\ whether or not in rolls 0 ex 39.02 C II Microporous polytetrafluorethylene film, coated on one side with a polymer permeable to water vapour, not less than 30 cm in width and weighing not more than 50 g/m2 , whether or not in rolls 0 ex 39.02 C III Polysulphohaloethylenes in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 4 ex 39.02 C VI a) An A-B-A block copolymer of polystyrene ethylene-butylene copolymer and polystyrene containing not more than 35 % by weight of styrene, in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VI a) and b) Copolymers, solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 0 ex 39.02 C VI b) Reflecting foil of a terpolymer of vinyl chloride with styrene and an acrylic ester embossed on one side with a regular pattern on which there is a thin layer of aluminium whether or not in rolls 0 ex 39.02 C VII b) Polyvinyl chloride sheeting, whether or not in rolls , of a thickness less than 1 mm and coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 1 00 micrometres 0 ex 39.02 C VIII Copolymers of vinylidene chloride with vinyl chloride , containing not less than 79-5 % by weight of vinylidene chloride, in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39, for the manufacture of fibres , monofil or strip (a) 0 ex 39.02 C XI Polyvinyl formal), in one of the forms mentioned in Note 3 (b) to Chapter 39, having a molecular weight not less than 10 000 and not more than 40 000 and containing, by weight :  Not less than 9-5 % and not more than 13 % of the acetyl groups , expressed as vinyl acetate,  Not less than 5 % and not more than 6 · 5 % of the hydroxy groups , expressed as vinyl alcohol 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183/29 Common Customs Tariff heading No Description Rate of autonomous duty ( °/o ) ex 39.02 C XII Poly(2-diethylaminoethyl methacrylate) dissolved in Ã Ã ¶Ã -dimethylacetamide, with a polymer content of not less than 55 % by weight 0 ex 39.02 C XII Copolymer of 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissolved in A^N-dimetnylacetamide , with a copolymer content of not less than 55 % by weight 0 ex 39.02 C XII Reflecting polyacrylic sheeting, whether or not in rolls 0 ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters , in the form of film, of a thickness not less than 50 and not more than 150 micrometres, whether or not in rolls 0 ex 39.02 C XII Copolymer of acrylic acid and 2-ethylhexyl acrylate, containing not less than 1 0 % and not more than 1 1 % by weight of 2-ethylhexyl acrylate 0 ex 39.02 C XIV a) Copolymers of vinylidene chloride and acrylonitrile , in the form of expandable beads of a diameter not less than four and not more than 20 micrometres 0 ex 39.02 C XIV a) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight not less than 89 % and not more than 92 % of vinyl chloride, not less than 2 % and not more than 6 % of vinyl acetate and not less than 4 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39 0 ex 39.02 C XIV a) Fluorinated ethylene propylene copolymers, for the manufacture of flat (ribbon), cable containing not less than 60 cores (a) 0 ex 39.02 C XIV a) Poly(l-ethylethylene) (Polybutene-1 ), in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C XIV a) Alternating copolymer of ethylene and maleic anhydride, for use as a thickener in textile pigment printing pastes (a) 0 ex 39.02 C XIV a) Polymerization products of acrylic acid with small quantities of polyunsaturated monomer for use as a thickener in textile pigment printing pastes (a) 0 ex 39.02 C XIV b) Polyvinyl fluoride sheet, whether or not in rolls 0 ex 39.02 C XIV b) Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde, whether or not in rolls 0 ex 39.02 C XIV b) Polyvinylidene fluoride film, whether or not in rolls 0 39.03 B V a) 1 Ethylcellulose, not plasticized 4 ex 39.03 B V a) 2 Ethylhydroxyethylcellulose, insoluble in water 4 ex 39.03 B V a) 2 Hydroxypropylcellulose 0 ex 39.06 B 0-(2-hydroxyethyl)amylopectin hydrolysate 0 ex 39.07 B V d) Perforated polyethylene film, of a width of not less than 4-5 cm and not more than 5  5 cm and having a molecular weight of not less than 4 000 000, in rolls for use as conveyor belts in machines, for manufacturing cigars (a) 0 ex 40.05 C Strip , whether or not in rolls, consisting of polybutadiene-acrylonitrile containing, in the mass , glass microspheres , laminated on the upper surface, with a polyvinyl chloride sheet also containing glass microspheres 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 183/30 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) 41.02 B Bovine cattle leather (including buffalo leather) not further prepared than chrome ­ tanned, in the wet-blue state 0 ex 41.02 C Leather of East India kip, whole, whether or not the heads and legs have been removed, each weighing more than 4-5 kg net and not more than 8 kg, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil, but obviously unsuitable for immediate use in the manufacture of leather articles 0 41.03 B I Sheep and lambskin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.04 B I Goat and kidskin leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 41.05 B I Other kinds of leather, except leather falling within heading No 41.06 or 41.08 , other, not further prepared than tanned 0 ex 44.22 B Used casks and barrels of oak, whether assembled or not ; their staves and heads 0 ex 44.28 C Match splints manufactured from aspen (Populus tremuloides) for the manufacture of matches not requiring a specific striking surface (so called 'strike-anywhere' matches) (a) 0 ex 44.28 D II Shingles for roofs and walls , of coniferous wood 0 45.01 Natural cork, unworked, crushed, granulated or ground ; waste cork 0 45.02 Natural cork, in blocks, plates , sheets or strips (including cubes or square slabs, cut to size for corks or stoppers) 4 ex 48.07 D Kraft paper with latex addition to the stock, coated on one side with polybu ­ tadiene-styrene, weighing not less than 104 g and not more than 130 g/m2, for the manufacture of all-in-one disposable nappies (a) 6 ex 49.11 B Microcopies on an opaque base for data banks and libraries (a) 0 ex 49.11 B Artists' screen prints (commonly described as serigraphs), signed by the artist and numbered from 1 to 200 0 ex 51.01 A Yarn of polytetrafluorethylene 0 ex 51.01 A Yarn of polyvinyl alcohol, soluble in water at a temperature of 50 °C, for use in the manufacture of wefdess 'felts' for papermaking machines (a) 0 ex 51.01 A Yarn, multiple, of polyamide, coated, impregnated or covered with a phenolic resin 0 ex 51.01 A Yarn of synthetic textile fibres, of aromatic polyamides, obtained by polycondensation of m-phenylenediamine and isophthalic acid 0 ex 51.01 A Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgi ­ cal sutures (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183/31 Common Customs Tariff heading No Description t Rate of autonomous duty (%) ex 51.01 A Yarn wholly of polyglycollic acid 0 ex 51.01 A Yarn of poly(l,4-dioxanone) 0 ex 51.01 A Polyamide yarn, not textured, untwisted or with not more than 22 turns per metre, of crimpable bicomponent filaments consisting of poly(hexamethylene adi ­ pamide) and a copolyamiae for the manufacture of knee-lengith stockings, falling within subheading 60.03 B I ; women's stockings, falling within subheading 60.03 B II a) or panty hose (tights) falling within subheading 60.04 B III a) 1 (a) 0 ex 51.02 AI Monofil of polytetrafluoroethylene 0 ex 51.02 AI Monofil or poly(l,4-dioxanone) 0 ex 51.02 All Polyimide strip, whether or not in rolls 0 ex 51.02 A II Strip of polytetrafluoroethylene, whether or not in rolls , with an extension at break not exceeding 25 % 0 ex 51.04 AIV Woven fabrics of polyvinyl alcohol fibres , for machine embroidery 0 ex 54.03 Bla) Unbleached linen yarn (excluding yarn of flax tow), measuring per kg 30 000 m or less , for the manufacture of multiple or cabled yarns for the footwear industry or for whipping cables (a) 0 ex 56.01 A Textile fibres of polytetrafluoroethylene 0 ex 56.01 A Polyvinyl alohol fibres 0 ex 58.07 A and ex 59.04 Braid, wholly of polyglycollic acid yarn 0 ex 58.07 A and ex 59.04 Braid of yarn of a copolymer of glycollic acid and lactic acid, whether or not coated, for the manufacture of surgical sutures (a) 0 ex 59.04 Coir yarn, for the manufacture of carpets , carpeting and rugs, mats and the like (a) 0 ex 59.12 Cotton fabric coated with adhesive in which are embedded glass balls the diame ­ ters of which range from 45 to 75 micrometres, weighing not less than 300 g/m2 and not more than 550 g/m1 0 ex 59.17 A Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film, for the manufacture of filtration products (a) 0 ex 59.17 D Yarn of poly(/&gt;-phenyleneterephthalamide), impregnated, oiled 0 ex 59.17 D Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 62.03 A I Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 57.03 0 62.03 B I a) Sacks and bags of the kind used for the packing of goods , used, of flax or of sisal 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 183/32 Official Journal of the European Communities 28 . 6 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 68.02 B Artificially coloured granules and chippings 0 ex 69.09 B Catalyst supports , consisting of porous cordierite ceramic pieces of roughly circu ­ lar or oval cross-section with parallel sides, having an overall volume of not less than 240 ml and not more than 11 100 ml, and having a minimum dimension of not less than 70 mm and a maximum dimension of not more than 480 mm, having not less than 28 continuous channels per 100 mm2 running parallel to the main axis of symmetry, the total channel cross-section area being not less than 50 % and not more than 80 % of the whole cross-section area 0 ex 70.19 A IV b) Glass beads of a diameter of less than 0 · 1 mm and with a refractive index of 2 · 26 0 ex 70.20 B Glass-fibre yarns, with a filament diameter of not more than four micrometres , for the manufacture of carpets (a) 0 ex 70.20 B Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 2 · 5 and not more than 5 · 1 micro ­ metres, other than those treated so as to improve their adhesion to elastomers 0 ex 74.05 B Non-rigid sheets and plates of polytetrafluoroethylene, with aluminium oxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil 0 ex 75.04 A Tubes of nickel, not alloyed , of a purity not less than 99 % by weight, not deviating from straightness lengthwise by more than 1 mm per 150 cm of length, and with an outside diameter either :  Not less than 213-36 mm and not more than 214 mm, or  Not less than 209-95 mm and not more than 210-59 mm, or  Not less than 168-28 mm and not more than 168-78 mm 0 76.01 B I b) Waste of aluminium, other (including factory rejects) 0 ex 76.03 Aluminium alloy strip in coils , containing not less than 18 % by weight and not more than 23 % by weight of tin and not less than 0 - 7 % by weight and not more than 1 - 5 % by weight of copper as the major alloying elements and having a width of not less than 75 and not more than 230 mm and a thickness of not less than 3 and not more than 6 - 5 mm 0 ex 81.03 B Wire of unalloyed tantalum, of a diameter not less than 0-2 mm and not more than 0 - 5 mm, for the manufacture of capacitors (a) 0 ex 81.04 D I b) Chromium, in the form of cathode chips, pellets or briquettes, which contains not more than 0 - 10 % by weight of total oxygen, not more than 0-015 % by weight of total aluminium and not more than 0-001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid, and evaluated as aluminium, for the production of alloy for the manufacture of the following parts of gas turbines and jet engines (a) :  Blades, fixed or movable, including their rings,  Vanes ,  Nozzles 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 82 Official Journal of the European Communities No L 183/33 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 81.04 G I Electrolytic manganese of a purity of at least 99 · 7 % by weight, for the chemical industry (a) 0 ex 81.04 K I Waste and scrap titanium 0 ex 81.04 K I Titanium sponge 0 ex 84.18 C II b) Components of separators for the isolation of gases in gas mixtures , consisting of a bundle of permeable hollow fibres , embedded at one end in a block of plastic material and passing through a block of plastic material at the other end 0 ex 84.31 A Suction roll shells , not drilled , being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm for use in machinery for making paper or paperboard (a) 0 ex 84.59 B Integrally forged , rough-turned components with unit weights of more than 150 tonnes, for reactor pressure vessels 0 ex 84.63 D Forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes 0 ex 90.01 B Material consisting of a polarizing film , supported on one or both sides by transparent material 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .